               Case 18-24170-AJC        Doc 20       Filed 12/04/18   Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov


In re:                                                      Case No. 18-24170-AJC

ASTOR EB-5, LLC                                             Chapter 11

               Debtor.
                                                 /

                        NOTICE OF APPEARANCE AND
            REQUEST FOR SERVICE OF PLEADINGS AND OTHER PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

         Steven R. Safra, as counsel for creditor, COLE, SCOTT & KISSANE, P.A., hereby files

this Notice of Appearance and Request for Service of Pleadings and Other Papers (the “Notice”),

pursuant to section 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the

“Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), and that such party in interest hereby respectfully requests, pursuant to

section 1109(b) of the Bankruptcy Code and Bankruptcy Rules 2002, 9007 and 9010, that copies

of all notices and pleadings given or requested to be served in this case be served upon the

undersigned attorney at the following address:

                                     Steven R. Safra, Esq.
                                 Cole, Scott & Kissane, P.A.
                              9150 S. Dadeland Blvd., Suite 1400
                                       Miami, FL 33156
                                 Telephone: (305) 350-5300
                                  Facsimile: (305) 373-2294
                          Primary E-mail: steven.safra@csklegal.com
                      Secondary E-mail: maria.montenegro@csklegal.com
               Case 18-24170-AJC           Doc 20      Filed 12/04/18     Page 2 of 4



       PLEASE TAKE FURTHER NOTICE that, pursuant section 1109(b) of the Bankruptcy

Code and Rule 2002 of the Bankruptcy Rules, this request includes not only the notices and papers

referred to in the Bankruptcy Rules specified above but also includes, without limitation, any

notice, application, motion, petition, complaint, demand, hearing, pleading, request, disclosure

statement or plan of reorganization, whether formal or informal, written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, telegraph, telex, facsimile transmission,

email, Internet or otherwise filed or given with regard to this case and proceedings therein, or that

affects or seeks to affect in any way any rights or interests of any party in interest in this case with

respect thereto.

       PLEASE TAKE FURTHER NOTICE that, neither this Notice nor any subsequent

appearance, pleading, claim or suit is intended or shall be deemed a waiver of any right of COLE,

SCOTT & KISSANE, P.A: (i) to have final orders in non-core matters entered only after de novo

review by a United States District Court; (ii) to trial by jury in any proceeding so triable in this

case, controversy, or proceeding related hereto; (iii) to have the United States District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal; (iv) to

object to any jurisdiction of this Court for any purpose other than with respect to this Notice; or

(v) to any rights, claims, actions, defenses, setoffs, recoupments or remedies to which COLE,

SCOTT & KISSANE, P.A is or may be entitled under agreements, in law or in equity, all of which

rights, claims, actions, defenses, setoffs, recoupments and remedies COLE, SCOTT & KISSANE,

P.A expressly reserve hereby.




                                                   2
               Case 18-24170-AJC         Doc 20      Filed 12/04/18   Page 3 of 4



       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on this 4th

day of December, 2018 by electronic transmission through the Court’s CM/ECF system upon all

interested parties on the attached Electronic Mail Notice List.

                                             COLE, SCOTT & KISSANE, P.A.
                                             9150 S. Dadeland Blvd., Suite 400
                                             Miami, FL 33156
                                             Telephone: (305) 350-5300
                                             Facsimile: (305) 373-2294


                                          By: /s/ Steven R. Safra
                                                  Steven R. Safra
                                                  Florida Bar No.057028
                                                  Counsel for Creditor, Cole, Scott & Kissane, P.A.




                                                 3
               Case 18-24170-AJC         Doc 20      Filed 12/04/18     Page 4 of 4



Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   Office of the US Trustee -USTPRegion21.MM.ECF@usdoj.gov
   Paul L. Orshan - paul@orshanpa.com, seelenams@gmail.com
   Brian G. Rich, Esq. – BRich@bergersingerman.com




                                                 4
